Citation Nr: 0306506	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-20 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a throat disorder, 
to include tonsillitis or tonsillectomy.

2.  Entitlement to service connection for the residuals of 
catarrhal fever.

3.  Entitlement to service connection for ulcer disease.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This appeal arose from a February 1999 rating action of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO), which refused to reopen the claims for 
service connection for a throat disorder, catarrhal fever and 
ulcer disease.  In March 2001, the Board of Veterans Appeals 
(Board) issued a decision which reopened these claims and 
then remanded them to the RO for additional development.  
Following this development, the RO issued a supplemental 
statement of the case (SSOC) in January 2003 which denied 
service connection for the above-noted disorders.


FINDINGS OF FACT

1.  The veteran does not suffer from a chronic throat 
disorder which can be related to his period of service.

2.  The veteran does not suffer from the residuals of 
catarrhal fever.

3.  The veteran does not suffer from ulcer disease related to 
his period of service, nor was any ulcer disease present to 
compensable degree within one year of his separation from 
service.


CONCLUSIONS OF LAW

1.  A chronic throat disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303(b) (2002).

2.  Chronic residuals of catarrhal fever were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303(b) (2002).

3.  Ulcer disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.3.09 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that he currently suffers from a 
throat disorder, the residuals of catarrhal fever and ulcer 
disease which all had their onset during service.  Therefore, 
he believes that service connection is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Throat disorder

The veteran's service medical records indicate that he was 
treated for catarrhal fever in November 1943.  His throat was 
noted to be inflamed and sore.  On April 15, 1944, he was 
again treated for catarrhal fever.  His throat was infected.  
The December 1945 separation examination found that his 
tonsils were normal.

The veteran was afforded a VA examination in April 1996.  He 
stated that his throat would occasionally get numb; he also 
complained of mucus.  The examination was negative.

The veteran was treated by VA on an outpatient basis between 
1972 and 1992.  In May 1972, he complained of a sore throat.  
On April 10, 1992, he complained of throat numbness and 
recurrent soreness, secondary to gastroesophageal reflux 
disease (GERD).  Increased soreness and edema were noted.  An 
examination conducted in May 1992 was negative.

VA examined the veteran in August 2001.  He stated that he 
had a sensation of mucus in the back of the throat.  This 
mucus was generally clear.  He commented that he had had this 
problem since 1946.  He stated that he had had a 
tonsillectomy in service and asserted his belief that his 
symptoms were related to this surgery.  He reported that his 
brother had these same symptoms.  He also stated that he had 
worked in coal mines for years and it was commented that he 
had black lung.  The objective examination noted that the 
oropharynx was normal.  He had had a tonsillectomy, but it 
was well healed and there was no evidence of anything 
abnormal.  The larynx was also normal.  The examiner stated 
that "I believe that this patient's sensation of mucus is 
related to irritation from his gastroesophageal reflux 
disease and possibly some mucus works its way into his throat 
from his lungs secondary to his lack lung status.  There is 
no evidence of any ENT pathology to account for this and the 
tonsillectomy situation appears normal post-tonsillectomy."

Catarrhal fever

The service medical records indicate that the veteran was 
treated for catarrhal fever in November 1943.  On May 15, 
1944, he presented with complaints of pain in the right lower 
chest that was not associated with breathing; this had been 
present for several weeks.  Over the preceding day, he had 
suffered from a headache, a backache and a fever, in addition 
to the chest pain.  His neck showed signs of tenderness over 
the posterior cervical gland.  By the next day, he was much 
improved and he was returned to duty on April 18.  The 
diagnosis was acute catarrhal fever.  

The veteran was examined by VA in August 2001.  The examiner 
found no signs of residuals of catarrhal fever.


Ulcer disease

The veteran's service medical records contain no references 
to complaints of or treatment for ulcer disease.  The 
separation examination performed in December 1945 was within 
normal limits.

In December 1970, the veteran's private physician sent in 
correspondence, in which it was noted that the veteran had 
been his patient since 1966.  His most persistent complaint, 
epigastric distress, had begun in 1969.  His constant 
complaints lead to a hospitalization in March 1970, at which 
time the only positive finding was of a duodenal ulcer.  
During a May 1970 hospitalization, the duodenal ulcer 
appeared to have healed; the only condition found was 
pancreatitis.  The pancreas was removed.  However, as of 
December 1970, he was still having right upper quadrant 
abdominal pain.  

In February 1971, the veteran underwent a vagatomy and 
pyloroplasty at a private facility.  Private treatment 
records from the 1970's to the 1990's show repeated 
complaints of stomach pain, with diagnoses of a hiatal 
hernia, GERD and ulcer disease.  

The veteran was afforded a VA examination in April 1996.  He 
had been diagnosed with chronic pyrosis, the symptoms of 
which increased when recumbent.  He referred to regurgitation 
and vomiting, but denied hematemesis and melena.  The 
examiner noted mild epigastric pain.  An upper 
gastrointestinal (UGI) series showed a sliding hiatal hernia, 
GERD and a suspicion of a shallow duodenal cap ulcer.

VA examined the veteran in August 2001.  He stated that he 
vomited extensively and had frequent reflux with mucus in the 
throat.  There was no hematemesis or melena.  The diagnoses 
were GERD, pharyngitis with mucus with GERD and peptic ulcer 
disease.  The examiner commented that these conditions were 
service-connected.

Another VA examination of the veteran was conducted in March 
2002.  This examiner noted that the service medical records 
contained no mention of GERD or ulcer disease.  The diagnoses 
were history of ulcer disease, initially diagnosed in 1971; 
GERD; and a history of pharyngitis or catarrhal fever, 
neither of which were the cause of his GERD or ulcer disease.  
The examiner noted that there was no reference to these 
conditions in the service medical records and that there were 
no records from the immediate post-service period.

VA re-examined the veteran in May 2002.  It was noted that 
his problems had begun sometime in 1966, although he did not 
complain of epigastric distress until 1969.  There were no 
complaints of stomach problems in the service medical 
records.  Rather, the records suggested that his hiatal 
hernia/GERD had begun after service.  The examiner also noted 
that if any surgery contributed to the GERD it would have 
been the February 1971 vagatomy and pyloroplasty performed at 
a private facility.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be .... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war and an ulcer becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  In the instant case, the 
requirements of the VCAA have been met.  In March 2001, the 
veteran was sent correspondence, which informed him of the 
provisions of the VCAA.  This letter notified him of what 
information and evidence would be obtained by VA and what 
evidence and information he needed to provide in order to 
substantiate his claims.  Additional treatment records were 
requested and associated with the claims file and he was 
provided with several VA examinations.  Moreover, he was 
provided with the post-VCAA laws and regulations in the 
January 2003 SSOC.  

Therefore, the RO has informed the veteran of the information 
and evidence necessary to substantiate his claims.  The RO 
has also provided the veteran with examinations and notified 
him what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claims.  For these reasons, further 
development is not needed to meet the requirement of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Discussion


Throat disorder

After a complete review of the claims folder, it is found 
that entitlement to service connection for a throat disorder 
is not warranted.  The service medical records indicate that 
the veteran was seen for complaints of a sore and inflamed 
throat in 1943 and 1944, which was associated with what was 
then called catarrhal fever.  Catarrh is defined as an 
"inflammation of a mucous membrane, with a free discharge 
(Hippocrates); especially such inflammation of the air 
passages of the head and throat."  Dorland's Illustrated 
Medical Dictionary, pg. 283, (27th ed., revised 1988).The 
question remains as to whether this developed into a chronic 
disorder of the throat.  The Board finds that it did not.  
There were no further complaints about the throat in the 
service medical records after the April 1944 incident and the 
December 1945 separation examination noted that the throat 
and tonsils were normal.  Significantly, there was no mention 
in the service medical records of the veteran having 
undergone a tonsillectomy while on active duty.  There were 
no further references made to throat complaints until the 
1970's, at which time he was also noted to suffer from GERD.  
The VA examiner in August 2001 opined that the veteran's 
throat complaints were related to irritation from his GERD, 
as well as some relationship to his black lung disorder.  
There was no evidence of any throat pathology.  The examiner 
did note that the veteran had had his tonsils removed; 
however, this was well-healed and was not contributing to his 
throat complaints.  Therefore, it cannot be found that the 
veteran suffers from a chronic throat disorder that can be 
related to his period of service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a throat disorder.




Catarrhal fever

After reviewing the claims file, it is found that entitlement 
to service connection for the residuals of catarrhal fever is 
not warranted.  The veteran's service medical records do show 
that he was treated for catarrhal fever on two occasions, in 
1943 and 1944.  The question remains as to whether this 
resulted in the development of a chronic condition for which 
service connection could be awarded.  The Board finds that it 
did not.  There was no further treatment for this condition 
between April 1944 and his separation in December 1945.  The 
separation examination was completely within normal limits.  
Significantly, there has been no mention of this disorder 
since his release from service.  The VA examiner in August 
2001 found no signs of any residuals of catarrhal fever.  No 
chronic disability currently exists which can be related to 
acute inservice episodes of catarrhal fever.  Therefore, 
there is no basis upon which to grant service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for catarrhal fever.


Ulcer disease

After a careful review of the claims file, it is determined 
that entitlement to service connection for ulcer disease is 
not justified.  The service medical records are completely 
silent as to any complaints of or treatment for stomach 
complaints.  There were no findings of ulcer disease or GERD 
in service.  A private physician stated in 1970 that the 
veteran, who had been a patient since 1966, first complained 
of epigastric distress in 1969, some 34 years after his 
discharge.  Clearly, this evidence does not show the presence 
of ulcers or GERD during service or to a compensable degree 
within the one year period following his separation from 
active duty.  The Board has noted the August 2001 opinion 
that this condition was related to service.  However, this 
opinion is completely inconsistent with the evidence noted 
above and was refuted by the VA opinions of March and May 
2002, which had reviewed the entire claims file.  As a 
consequence, there is no direct or presumptive basis which 
would justify the granting of service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for ulcer disease.

The Board has noted the veteran's belief that he suffers from 
these disorder and that they are related to his service.  
However, as a layperson, he is not competent to render an 
opinion as to medical diagnosis or causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a throat disorder to include 
tonsillitis or a tonsillectomy is denied.

Service connection for the residuals of catarrhal fever is 
denied.

Service connection for ulcer disease is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

